Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/EP2017/080158.
The amendment filed on October 15, 2021 has been entered.
Claims 1-15 are pending.
Election/Restrictions
Applicant elected with traverse of Group I in the reply filed on January 5, 2021.  
Applicant elected without traverse of the species Rasamosonia emersonii GH5 endoglucanase in an amount of 3-5% (w/w) of the total amount of protein in the enzyme composition, Rasamosonia emersonii AA9 lytic polysaccharide monooxygenase in an amount of 10-30% (w/w) of the total amount of the total amount of protein in the enzyme composition, and Rasamosonia emersonii beta-xylosidase in an amount of a fraction relative to the hemicellulase and the lytic polysaccharide monooxygenase of 0.22-0.55 as the enzymes identified in the enzyme composition the reply filed on May 3, 2021.
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 5, 2021.
s 5 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 3, 2021.

Response to Arguments
 	Applicant’s amendment and arguments filed on October 15, 2021 have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.   
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and claims 2-4, 6-7, and 9 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the phrase “endoglucanase (EG) is present… with a ratio (REG) from 0.08 to 0.28”, “lytic polysaccharide monooxygenase (LPMO) is present ..with a ratio (RLPMO) from 0.72 to 0.92”, and “hemicellulase (HC) is present..with a ratio (RHC) from 0.22 to 0.55”.  The metes and bounds of the phrase in the context of the above EG value of 0.08 to 0.28 is ambiguous as to how it quantifies the amount of the endoglucanase.  Further, it is unclear as to what amount of the lytic polysaccharide monooxygenase (LPMO) is comprised in the enzyme composition because the amount of the lytic polysaccharide monooxygenase is present in a partial amount relative to the lytic polysaccharide monooxygenase itself and the endoglucanase. Also, the RLPMO value of 0.72 to 0.92 is ambiguous as to how it quantifies the amount of the lytic polysaccharide monooxygenase. Further, it is unclear as to what amount of the hemicellulase is comprised in the enzyme composition because the amount of the hemicellulase is present as a beta-xylosidase and/or endoxylanase in a partial amount relative to the beta-xylosidase and/or endoxylanase itself and the lytic polysaccharide monooxygenase. Also, the RHC value of 0.22 to 0.55 is ambiguous as to how it quantifies the amount of the beta-xylosidase and/or endoxylanase. Examiner requests clarification of the above phrase. 
In response to the previous Office Action, Applicant has traversed the above rejection.  Applicants should note that the rejection has been amended in light of the amendment of the claims.  
Applicant argues that since claim 1 has been amended to specificity that the endoglucanase, lytic polysaccharide monooxygenase, and hemicellulase are all present according to the recited formulations with defined ratios, one having ordinary skill in the art would understand what is claimed.  
EG, RLPMO, and RHC, those skilled in the art would not understand what is claimed when the claim is read in light of the specification because the ratios of REG, RLPMO, and RHC do not define the boundaries of the amount of endoglucanase, lytic polysaccharide monooxygenase, and hemicellulase comprised in the enzyme composition, but instead are limited to open-ended ranges of the amount of endoglucanase, lytic polysaccharide monooxygenase, and hemicellulas comprised in the enzyme composition.  Further, the amount of hemicellulase comprised in the enzyme composition is difficult to ascertain because the hemicellulase comprises of a 
beta-xylosidase and/or endoxylanase. 

Hence the rejection is maintained.
	
This rejection can be overcome by defining each of the endoglucanase, lytic polysaccharide monooxygenase, beta-xylosidase and endoxylanase by % w/w (or a range of % w/w) of the total amount of protein in the enzyme composition.	 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Zhu (US 2016/0201102 – cited previously on form PTO-892 or WO 2015/017869 – form PTO-892. US 2016/0201102 is used for specific passages since US 2016/0201102 is the US national stage application of WO 2015/017869).
MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.''  The phrase “present with a ratio of (REG) from 0.08 to 0.28… ratio of (RLPMO) from 0.72 to 0.92..and ratio (RHC) from 0.22 to 0.55” recited in claim 1 is ambiguous as to how it quantifies the amount of the endoglucanase, lytic polysaccharide monooxygenase, and beta-xylosidase, see the 112(b) rejection above.  Therefore, the claims have been broadly interpreted as encompassing an enzyme composition comprising an endoglucanase, lytic polysaccharide monooxygenase, and beta-xylosidase at any ratio relative to each other, which amounts to any amount.
Regarding claim 1, Zhu discloses enzyme composition comprising an endoglucanase, a lytic polysaccharide monooxygenase, and a beta-xylosidase (abstract, [0011]-[0014], [0042]-[0043], [0048], [0064]-[0066], [0068]-[0069], [0071]-[0074] and [0107] and claims 1, 12, and 13-15).  Regarding claim 2, the endoglucanase comprised in the enzyme composition of Zhu is a GH5 endoglucanase ([0064]-[0066]).  
In response to the previous Office Action, Applicant has traversed the above rejection.  
Applicant argues that Zhu does teach each and every element as set forth in the claims because the claims do not encompass the recited components at any fraction relative to each other, which amounts to any amount since claim 1 has been amended to recite the formula for each of the ratios REG, RLPMO, and RHC and Tables 2 and 3 of the specification provides amounts of each components (% w/w) that fall within the range of claim 1. 
This is not found persuasive.  As discussed above, although claim 1 has been amended to recite the formula for each of the ratios REG, RLPMO, and RHC, those skilled in the art would not understand what is claimed when the claim is read in light of the specification because the ratios of REG, RLPMO, and RHC do not define the boundaries of the amount of endoglucanase, lytic polysaccharide monooxygenase, and hemicellulase In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Hence the rejection is maintained.
	

Claim(s) 1, 3, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noordam (US 2015/0299749 – form PTO-892).
MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.''  The phrase “present with a ratio of (REG) from 0.08 to 0.28… ratio of (RLPMO) from 0.72 to 0.92..and ratio (RHC) from 0.22 to 0.55” recited in claim 1 is ambiguous as to how it quantifies the amount of the endoglucanase, lytic polysaccharide monooxygenase, and beta-xylosidase, see the 112(b) rejection above.  Therefore, the claims have been broadly interpreted as encompassing an enzyme composition comprising an endoglucanase, lytic polysaccharide 
Regarding claim 1, Noordam discloses enzyme composition comprising a Rasamosonia emersonii endoglucanase, a Rasamosonia emersonii lytic polysaccharide monooxygenase, and a Rasamosonia emersonii beta-xylosidase ([0061], [0064], [0076]-[0078], [0083], [0089], [0091], [0096], [0101], [0129]).  Regarding claim 3, the lytic polysaccharide monooxygenase comprised in the enzyme composition of Noordam is a AA9 lytic polysaccharide monooxygenase since GH61 lytic polysaccharide monooxygenases are classified as an AA9 lytic polysaccharide monooxygenase ([0091], as evidence by Zhu (US 2016/0201102 - form PTO-892. See paragraph ([0042]))).   Regarding claim 9, the enzyme composition is comprised in a fermentation broth ([0140]-[0141]).  Therefore, the reference of Noordam anticipates claims 1, 3, and 9.
In response to the previous Office Action, Applicant has traversed the above rejection.  
Applicant argues that Noordam does teach each and every element as set forth in the claims because the claims do not encompass the recited components at any fraction relative to each other, which amounts to any amount since claim 1 has been amended to recite the formula for each of the ratios REG, RLPMO, and RHC and Tables 2 and 3 of the specification provides amounts of each components (% w/w) that fall within the range of claim 1. 
This is not found persuasive.  As discussed above, although claim 1 has been amended to recite the formula for each of the ratios REG, RLPMO, and RHC, those skilled EG, RLPMO, and RHC do not define the boundaries of the amount of endoglucanase, lytic polysaccharide monooxygenase, and hemicellulase comprised in the enzyme composition, but instead are limited to open-ended ranges of the amount of endoglucanase, lytic polysaccharide monooxygenase, and hemicellulase comprised in the enzyme composition.  Therefore, the claims have been broadly interpreted as encompassing an enzyme composition comprising an endoglucanase, lytic polysaccharide monooxygenase, and beta-xylosidase at any ratio relative to each other, which amounts to any amount, which is taught by Noordam.  Further, Tables 2 and 3 are limited to examples of the amount of endoglucanase, lytic polysaccharide monooxygenase, and hemicellulase comprised in the enzyme composition and are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Hence the rejection is maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 6-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 2016/0201102 – cited previously on form PTO-892 or WO 2015/017869 – form PTO-892. US 2016/0201102 is used for specific passages since US 2016/0201102 is the US national stage application of WO 2015/017869), Noordam (US 2015/0299749 – form PTO-892), and X4YXV3 (UniProtKB Database. June 11, 2014 – form PTO-892).
MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.''  The phrase “present with a ratio of (REG) from 0.08 to 0.28… ratio of (RLPMO) from 0.72 to 0.92..and ratio (RHC) from 0.22 to 0.55” recited in claim 1 is ambiguous as to how it quantifies the amount of the endoglucanase, lytic polysaccharide monooxygenase, and beta-xylosidase, see the 112(b) rejection above.  Therefore, the claims have been broadly interpreted as encompassing an enzyme composition comprising an endoglucanase, lytic polysaccharide monooxygenase, and beta-xylosidase at any ratio relative to each other, which amounts to any amount.

Zhu does not disclose a Rasamosonia emersonii AA9 lytic polysaccharide monooxygenase, a Rasamosonia emersonii beta-xylosidase, nor a Rasamosonia emersonii GH5 endoglucanase.  However, all three enzymes were known in the art.
Noordam discloses an enzyme composition comprising of thermostable enzymes comprising of Rasamosonia emersonii lytic polysaccharide monooxygenase, a Rasamosonia emersonii beta-xylosidase, and a Rasamosonia emersonii endoglucanase ([0061], [0064], [0076]-[0078], [0083], [0089], [0091], [0096], [0101], [0129]). The lytic polysaccharide monooxygenase comprised in the enzyme composition 
X4YXV3 (UniProtKB Database. June 11, 2014 – form PTO-892) discloses a Rasamosonia emersonii GH5 endoglucanase of EC 3.2.1.4 (pages 1-2).
		Therefore, combining the teachings of Zhu, Noordam, and X4YXV3, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to replace the prior art enzyme of Zhu with other known thermostable enzymes, such as Rasamosonia emersonii GH5 endoglucanase,  Rasamosonia emersonii AA9 lytic polysaccharide monooxygenase, and a Rasamosonia emersonii beta-xylosidase, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.  The rationale to support a conclusion that the claims would have been obvious is that the substitution of one known element (GH5 endoglucanase, AA9 lytic polysaccharide monooxygenase or beta-xylosidase) for another yields predictable results (same enzymatic activity) to one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art to replace the prior art GH5 endoglucanase, AA9 lytic polysaccharide monooxygenase or beta-xylosidase with another known thermostable GH5 endoglucanase, AA9 lytic polysaccharide monooxygenase or beta-xylosidase, such as Rasamosonia emersonii GH5 endoglucanase,  Rasamosonia emersonii AA9 lytic polysaccharide monooxygenase and a Rasamosonia emersonii Rasamosonia emersonii GH5 endoglucanase,  Rasamosonia emersonii AA9 lytic polysaccharide monooxygenase and a Rasamosonia emersonii beta-xylosidase.  Therefore, the above references render claims 1-4, 6-7, and 9 prima facie obvious.
In response to the previous Office Action, Applicant has traversed the above rejection.  
Applicant argues that for the reasons discussed above, neither Zhu nor Noordam nor UnitProt Accession No. X4YXV3 nor the combination of Zhu, Noordam, and UnitProt Accession No. X4YXV3 teach or suggest the claimed enzyme composition because the Office has not identified any teaching or suggestion of an enzyme composition with the required enzymes in the claimed ratios.   does teach each and every element as set forth in the claims because the claims do not encompass the recited components at any fraction relative to each other, which amounts to any amount since claim 1 has been amended to recite the formula for each of the ratios REG, RLPMO, and RHC and Tables 2 and 3 of the specification provides amounts of each components (% w/w) that fall within the range of claim 1. 
This is not found persuasive.  As discussed above, although claim 1 has been amended to recite the formula for each of the ratios REG, RLPMO, and RHC, those skilled in the art would not understand what is claimed when the claim is read in light of the specification because the ratios of REG, RLPMO, and RHC do not define the boundaries of In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that the prior art does not teach or suggest the improved results that are obtained by using an enzyme composition according to the instant claims as demonstrated in Example 2 and Table 3, which demonstrates improved hydrolysis performance by some enzyme blends having different combination of REG, RLPMO, and RHC ratios. 
This is not found persuasive.  The hydrolysis performance data of Example 2 and Table 3 is insufficient to rebut the prima facie case because the experiments limited to specific combination of REG, RLPMO, and RHC ratios are not commensurate in scope with the claims.  
Hence the rejection is maintained.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-4 of copending Application No. 17/193,388 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: 
Claim 1 of the reference application recites an enzyme composition comprising of an endoglucanase, lytic polysaccharide monooxygenase, and a beta-xylosidase, which anticipates claim 1 of the instant application.  MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.''  The phrase “present with a ratio of (REG) from 0.08 to 0.28… ratio of (RLPMO) from 0.72 to 0.92..and ratio (RHC) from 0.22 to 0.55” recited in claim 1 is ambiguous as to how it quantifies the amount of the endoglucanase, lytic polysaccharide monooxygenase, and beta-xylosidase, see the 112(b) rejection above.  Therefore, the claims have been broadly interpreted as encompassing an enzyme composition comprising an endoglucanase, lytic polysaccharide monooxygenase, and beta-xylosidase at any ratio relative to each other, which amounts to any amount.

Clam 4 of the reference application recites the limitation that the beta-xylosidase is GH3 beta-xylosidase, which anticipates claim 4 of the instant application.
Therefore, the conflicting claims are not patentably distinct from each other.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant stated that Applicant will determine whether to file a terminal disclaimer or not once claims are otherwise found allowable. 
Hence the rejection is maintained.

Claims 1 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-5 of copending Application No. 17/041,954 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: 
Claims 1 and 4 of the reference application recites an enzyme composition comprising of an endoglucanase, lytic polysaccharide monooxygenase, and a beta-xylosidase, which anticipates claim 1 of the instant application.  MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.''  The phrase “present with a ratio of (REG) from 0.08 to 0.28… ratio of (RLPMO) from 0.72 to 0.92..and ratio (RHC) from 0.22 to 0.55” recited in claim 1 is 
Clam 5 of the reference application recites the limitation that enzyme composition is a whole fermentation broth, which anticipates claim 9 of the instant application.
Therefore, the conflicting claims are not patentably distinct from each other.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant stated that Applicant will determine whether to file a terminal disclaimer or not once claims are otherwise found allowable. 
Hence the rejection is maintained.

Application No. 16/759,857 has been abandoned on October 15, 2021,  Therefore, the provisional nonstatutory double patenting rejection of claims 1 and 9 as being unpatentable over claims 1 and 5 of copending Application No. 16/759,857 (reference application) has been withdrawn.
 
Claims 1 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/754,334 (reference application). Although the claims at issue are not identical, they they are claiming common subject matter, as follows: 
Claims 1-2 of the reference application recites a whole fermentation broth comprising an enzyme composition comprising of an endoglucanase, lytic polysaccharide monooxygenase, and a beta-xylosidase, which anticipates claims 1 and 9 of the instant application.  MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.''  The phrase “present with a ratio of (REG) from 0.08 to 0.28… ratio of (RLPMO) from 0.72 to 0.92..and ratio (RHC) from 0.22 to 0.55” recited in claim 1 is ambiguous as to how it quantifies the amount of the endoglucanase, lytic polysaccharide monooxygenase, and beta-xylosidase, see the 112(b) rejection above.  Therefore, the claims have been broadly interpreted as encompassing an enzyme composition comprising an endoglucanase, lytic polysaccharide monooxygenase, and beta-xylosidase at any ratio relative to each other, which amounts to any amount.
Therefore, the conflicting claims are not patentably distinct from each other.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant stated that Applicant will determine whether to file a terminal disclaimer or not once claims are otherwise found allowable. 
Hence the rejection is maintained

Conclusion

	Claims 1-15 are pending.



	Claims 1-4, 6-7, and 9 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652